MINISTERE DU DEVELOPPEMENT DURABLE,
DE L’ECONOMIE FORESTIERE
ET DE L'ENVIRONNEMENT

CABINET

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

CAHIER DE CHARGES PARTICULIER

relatif A la Convention d’Aménagement et de Transformation, conclue entre la
République du Congo et la Société “ Transformation des Bois Exotiques du
Congo SARL”.

Article premier : L’organigramme général de la Société, présenté en annexe, se résume
de la maniére suivante :

e Un Gérant

Une direction qui comprend, outre le secrétariat :
une cellule d'aménagement ;

- un service d’exploitation forestiére ;

- un service transformation du bois ;

un service administratif et du personnel ;
un service mécanique et entretien.

Le service de I'exploitation forestiére comprend :
- une section approvisionnement de matiére premiére ;
- une section réceptionnement ;
- une section tronconnage.

Le service transformation du bois comprend :
- une section débitage et trongonnage ;
- une section affitage ;
- une section colisage et menuiserie.

Le service administratif et du personnel comprend :
- une section comptabilité et paie ;
- une section relation publique ;
- une section sécurité.

Le service mécanique et entretien comprend :
= une section mécanique, soudure et électricité ;
- une section pneumatique et transport ;
- unmagasin.

ficle 2 : La Société s’engage 4 recruter les dipl6més sans emploi en foresterie.

Article 3: La Société s'engage, a qualification, compétence et expérience égales, 4
recruter en priorité les travailleurs et les cadres de nationalité congolaise.

La Société s'engage en outre a financer la formation des travailleurs, a travers
organisation des stages au niveau local ou a |'étranger.

A cet effet, la Société doit faire parvenir, chaque année, 4 la Direction Générale de
!'Economie Forestiére, le programme de formation.

Article 4: La Société s’engage a construire pour ses travailleurs une base-vie en
matériaux durables, électrifiée et dotée d’une antenne parabolique et comprenant :

- une infirmerie ;

- un économat ;

- une école ;

- unsystéme d’adduction d'eau potable ;

- une case de passage équipée et meublée pour les agents des Eaux et Foréts,
selon un plan défini par la Direction Générale de I'Economie Forestiére.

La Société s’engage en outre 4 appuyer les populations a développer les activités
agropastorales autour de base-vie.

Article 5: Le montant des investissements prévisionnels se chiffrent a FCFA
1.910.139.000, dont FCFA 326.790.000 diinvestissements prévisionnels définis en
fonction des objectifs a atteindre, aussi bien en matiére de production de grumes que de
transformation industrielle de bois, sur une période de 3 ans, et de FCFA 1.583.349.000
d'investissements déja réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6: Le calendrier technique de production et de transformation des grumes se
présente comme suit :

Unité : m*
SPECIFICATION 4 z 3 4 5

Volume fits 11760] 39201 39201 39201 39201
Volume commercialisable 75% 8820} 29401 29401 29401 29401
Volume export (15%) 1323] 4410 4410 4410 4410
Volume _grumes entrée usine (85%) 7497| 24991 24991 24991 24991
Production totale sciages (40%) 2999 9996 9996 9996 9996
‘Sciages humides (70%) : 2099| 6997/6997] 6997! 6997
Sciages séchés (30%) 900 2999 2999 2999 2999
Menuiserie (20% de sciages séchés) 180 600 600 600 600

Le coefficient de commercialisation est de 75%.

e rendement matiére au sciage est de 40%.

Aprés l'adoption du plan d’aménagement de l'Unité Forestiére d’Exploitation Mouliéné, de
nouvelles prévisions de production seront établies, ainsi qu'un nouveau calendrier de
production.

Article 7: La coupe annuelle est de préférence d’un seul tenant. Toutefois, elle pourrait
tre répartie en un ou plusieurs tenants dans les zones d'exploitation difficile, telles que
les montagnes ou les marécages.

Article 8: Le taux retenu pour le calcul de la taxe forestiére est fixe par un texte
réglementaire.

Article 9 : Les essences prises en compte pour le calcul de la taxe forestiére sont celles
indiquées par les textes réglementaires en vigueur en matiére forestiére.

Article 10: Les diamétres minima d’abattage sont ceux fixés dans les textes
réglementaires en matiére forestiére en vigueur.

Article 11: La création des infrastructures routiéres dans |'unité forestiére d’exploitation
Mouliéné ne doit donner lieu a I'installation anarchique des villages et campements, plus
ou moins permanente, dont les habitants sont souvent responsables de la dégradation des
écosystémes forestiers, tels que les défrichements anarchiques, le braconnage et les feux
de brousse.

Toutefois, en cas de nécessité avérée, linstallation de nouveaux villages et campements,
le long des routes et pistes forestiéres, ne se réalisera qu’avec |’autorisation de
PAdministration des Eaux et Foréts, aprés une étude d’impact du milieu, conjointement
menée avec les autorités locales.

Article 12: Les activités agropastorales sont entreprises autour de la base-vie des
travailleurs, afin de contrdler les défrichements et d’assurer l'utilisation rationnelle des
terres.

Ces activités sont réalisées suivant des programmes approuvés par la Direction
Départementale de I'Economie Forestiére de la Bouenza, chargé de veiller a leur suivi et
a leur contréle.

Article 13 : Conformément aux dispositions de l'article 21 de cette convention, la Société
s'engage a livrer le matériel suivant et a réaliser les travaux ci-aprés, au profit des
populations, des collectivités locales et de l'Administration des Eaux et Foréts.

A.- Contribution au développement socio-économique du département
Pendant la période d’exploitation

- Entretien des pistes agricoles de :
* Tsiaki-Nka-Kimboto ;
¢ Tsiaki-Makaka-Mpono 1 ;
* Tsiaki-Ngamikala-Kimbimi ;
‘elon un calendrier qui devra tenir compte de I'évolution de l'exploitation dans la
cession forestiére et des besoins du département

)
- Livraison, chaque année, a la préfecture des produits pharmaceutiques a hauteur
de trois millions (3.000.000) FCFA ;

- Livraison, chaque année, a la Préfecture, au Conseil départemental et Sous-
préfecture de trois mille (3.000) litres de gasoil soit mille cing (1.500) litres pour la
Préfecture, mille (1.000) litres pour le Conseil et cinq cents (500) litres a la sous-
préfectures de Tsiaki.

Année 2014

4* trimestre

- Contribution a la construction d'un (01) poste de santé au village Makaka, 4 hauteur
5.000.000 FCFA.

3° trimestre
- Livraison a la préfecture de :
* Deux cents (200) tables bancs ;
* Cinquante (50) lits de 0,90 m de large avec matelas pour les centres de
santé intégré ;
e 25 tables de travail plus chaises pour les établissements scolaires.
Année 2015

1% trimestre

- Livraison d'un (01) microscope binoculaire (coGt estimé a 1.600.000 FCFA) et de
deux (02) tensiométres (coat estimé 4 90.000 FCFA),

- Contribution a fa construction d’un centre de santé intégré a Mouliéné a hauteur de
5.000.000 FCFA;

Livraison de 6 m® de bois débités a la Préfecture et Conseil Départemental, soit 3
m® par structure ;

3° trimestre

Réhabilitation des logements du personnel du poste de santé du village Makaka et
du centre intégré de Mouliéné, a hauteur de 5.000.000 FCFA ;

- Contribution a l'électrification du siége du District de Tsiaki, 4 hauteur de 4.000.000
FCFA;

‘onstruction des ponts forestiers de Ntsassa (Kimbimi) et Moupété.

Année 2016
1" trimestre

- Contribution a la réalisation d’un (01) forage d’eau, dans un village centre du district
Tsiaki, a hauteur de 10.000.000 FCFA ;

- Livraison de cent (100) tables banes a la préfecture ;

- Livraison de 6 m* de bois a la préfecture et au Conseil départemental, soit 3 m® par
structure.

3° trimestre
- Contribution a l'quipement en mobilier et ouvrage du centre culture! de Tsiaki ;
Année 2017
1" trimestre
- _Livraison d’un (01) microscope binoculaire (cofit estimé 1.600.000 FCFA).
3° trimestre
- Livraison de cinquante (50) tables bancs ;
- _Livraison de deux (02) tensiométres.
B .- Contribution a l’équipement de Administration Forestiére
Année 2014
2° trimestre

- Contribution a la construction du mur de la cléture des bureaux de la Direction
Départementale de I'Economie Forestiére de la Bouenza.

Année 2015
2° trimestre

- Contribution 4 la construction du logement du Directeur départemental de
? Economie Forestiére de la Bouenza a hauteur de 5.000.000 FCFA.

-/) Contribution a la réfection des bureaux de la Brigade de I'Economie Forestiére de

i

Mouyondzi.

Année 2017

2° trimestre

-  Livraison d’un véhicule Toyota Hilux double cabine 4 la Direction Générale de
!'Economie Forestiére.

Article 14: Les dispositions du présent cahier de charges particulier doivent
obligatoirement étre exécutées par la Société, confo¢mnement a larticle 72 de la loi
n°16-2000 du 20 novembre 2000 portant code forestie:

Fait 4 Bfazzaville, le 11 septembre 2012
Pour la Société, Pour le Gouvernement,
Le Gérant, Le Ministre du Développement Durable,

de I’Economie Forestiére
vironnement,

Domenico GIOSTRA,
Annexe | : Investissements déja réalisés

Désignation ~ Nombre Prix unitaire Valeur total
i (FCFA)
1.- Direction Générale ya
2 490.000 980.000
1 160.000 160.000
1 210.000 210.000
4 250.000 1.000.000
4 100.000 400.000
4 90.000 360.000
3 140.000 420.000
1 130.000 130.000
8 80.000 640.000
1 75.000 75.000
citation forestiére
© n et éclairage routes =
1 182.500 182.500
1 33.500 33.500
1 40.000 40,000
4 17.000 17.000
1 81.000 81.000
Z 680.000 1.360.000
2 200.000 400.000
2 c 680.000| 1.360.000
2 680.000 1.360.000
2 200.000 400.000
2 200.000 400.000
2 50.000 100.000
2 110.000 220.000
e 2: 680.000 1.360.000
2 680.000 1.360.000
2 200.000 400.000
2 200.000 400.000
2 60.000 120.000
1 182.500.000 | _182.500.000
1 148.000.000 | __148.000.000
1 | 136.000.000 | 136.000.000 |
2 40.000.000 80.000.000
2 680.000 1.360.000
2 680.000 1.360.000
2 200.000 400.000 |
2 50.000 100.000
2

_ 110.000 220.000

\

Manutention et chargement

CAT 966 D is 40.000.000 40.000.000
| Transport grumes
| Grumiers Actros 380 2 45.000.000
Grumier Kerax 1 35.000.000 |
Autres moyens roulant
| Camions citernes de type Berliet | 2 15.000.000 30.000.000
| Camions atelier de marque Berlier z 15.000.000 30.000.000
| Porte chars de type Renault CBH 1 30.000.000 30.000.000_
Pick 4x4 de marque Toyota _ 2 23.000.000 46.000.000
| Camion de transport personnel if 15.000.000 15.000.000
_2.-Transformation
[CAT 966 D 1 40.000.000| _40.000.000 |
2 680.000 1.360.000
2 680.000 1.360.000,
2 200.000 400.000
2 50.000 100.000
[2 110.000 220.000

470.000.000

190.000.000

190.000.000

1.583.349.000

Annexe 4 : Détail des emplois existants et a créer

Poste

Existants

Années

Direction générale

2013

2014

2015

Gérant

Directeur général

Chef de personnel

Comptable

Aide comptable

Caissier

Chef de I'Aménagement _

Superviseur technique (aménagement) _

Opérateur de saisie (aménagement)
Chef d'équipes (aménagement)

Secrétaire bureautique

Chauffeur

Infirmiers

Gardiens

Sous-total 1

B)S]4]4)s)n}s)]]s ifr} a}alo

2.- Exploitation forestiére

Chef d'exploitation

Chef de chantier

Chauffeur camion pick up

Prospection

Layonnage

Boussolier (chef d’équipe)

Pointeur

Pisteur

Jalonneur

Matchetteurs de base

Comptage

Chef d’équipe comptage

Compteurs botanistes

Construction des routes

Conducteur CAT D7 G

Aide conducteur

Profilage et reprofilage

Conducteur Niveleuse 140 B

Aide conducteur

Conducteur CAT 583 C

Aide conducteur CAT 583 C

Chargement des matériaux

Conducteur CAT 966 F

Chauffeur camion benne

Eclairage des routes

Abatteur

Aide abatteur

Matchetteurs

Production grumes

Abattage

Abatteurs

Aide abatteurs

Guide abatteur

Nr] 19}

Etétage

Trongonneu rs

Aides trongonneurs

Pisteurs

Aides guides pisteurs

Débardage 1°

Conducteur CAT D7 G

Conducteur CAT 527

Conducteur CAT 535

Aide conducteur CAT D7 G

Aide conducteur_ CAT 527

Aide conducteur CAT 535

nsf-s}nsfofasfno} aff} ||]

Débardage 2"

Conducteurs CAT 528

Aides conducteurs

Parc forét

Trongonneur

Aide trongonneur

Marqueur

Cubeur

Aude cubeur

Cryptogileur

Poseur des esses

Manutention et chargement des
| grumes

Conducteur CAT 966 D

Aide conducteur CAT 966 D

Transport grumes

Chauffeur grumier

Aide chauffeur grumier

Pointeur (commis) au chargement

BIN EN

Autres travaux

Chauffeur porte char de marque Renault

Chauffeur camion atelier de marque
Berliet

Chauffeur camion citernes de marque
Berliet

Chauffeur pick up 4x4 de marque Toyota

Chauffeur camion de transport personnel

Sous-total 2

54

20

3.- Unité de transformation

Pare grumes entrées u:

Aide trongonneurs

Cubeur/marqueur

Scierie principale

Chef de production

Scieurs

Scie horizontale

Dédoubleuse

Opérateur de ligne
Ai

Ebouteur

Marqueur

Trongonneur

| Affatteur

Manceuvre parc débité

Conducteur engins de levage

Colisage

Unité de Séchage

Unité de Menuiserie

Manceuvre (service entretien)

Sous-total 3

4.- Section maintenance

Magasinier

Aide magasinier_

Mécaniciens

Aides mécaniciens

Soudeurs

Sous-total 4

|Fiptal

[Fotal général

212

%

Annexe 2: Investissements projetés

Année 2042 Année 2013 Année 2044
Libellé Valeur Valeur Valeur
Nombre icra) Nombre irra) Nombre (cra)
41. Frais de premier établissement
Frais d tude {} 3000000
Frais de soumission 1} 2000000
Frais de voyage 1} 1000000
Autres frais 10%) 600000
Sitotal 6 600 000
2.- Direction générale
Celule daménagement 3.140.000)
SiTotal 2 3110 000
4.- Exploitation forestibre
Prospection
Boussoles 2} 180000
GPS 2) 500-000
Clisimétres 2} 200000
Teieméte 2} 260.000
Laptop {} 490.000
Imprimante 1} 180000
{} 140.000
GPS {] 250000
Sole Stil 0,70 60 000
Chainesirouleau {| 200000)
vides chaines {| 60000

Marteaux trangulaires

Couronnes 4 chifres 4} 110.000)
Trongonnage pare forét
Pulvérisateur i
Chaines!rouleaux 2} 400.000
Merteaur triangulares 150000
Couronnes a chifres i
Moyen roulant
Pick up 4x4 1} 20500000
Sitotal 3 22.580 000 2.500 000
4,-Sclerio

Scie Horizontale
Dédoubleuse

Bano rovleau de sortie
Chaine de transfert
Séchit (100 m’) 27-000 000
Sector (50m) 3.000.000
Sttotal 4 70.000 000
5.- Autres investissements
Section maintenance
Stock de pieces détaches
Atelier mécanique

30:000.000

or

60.000 000

Groupe électragene 600 KVA 1] 25 000.000
Poste a souder 1} 3000000)

(Ghnstructon, aménagement terrain
4

Construction hangar pour colisage, pré séchage
et stockage des débités

Travaux de genie civ

Travaux de terrassement el fondation
Construction logement (base vie)
Construction bureaux

Construction infimerie

Adduction d'eau

0 cd RN Se

Electricté
Stockage carburant et ubrifiant
‘Ameublement

4} 7000000

4} 42.000 000
{| 8000000

27-000 000
{06740 000

30:000.000

2600 000
2500 000
2500 000

326,790,000

4000 000

